DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   KATHERINE COCCHI PACHECO,
                           Appellant,

                                       v.

                            RANDALL GANN,
                               Appellee.

                               No. 4D20-2799

                          [November 10, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. FMCE19-
007008.

   John Elias of Law Office of John Elias, Pembroke Pines, for appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.